DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Response to Amendment
Applicant’s amendment filed February 23, 2022, has been entered.  Claims 33, 37, 59, and 63 have been amended as requested.  Claims 1-32, 41, 42, 55-57, 60, and 61 have been cancelled.  Thus, the pending claims are 33-40, 43-54, 58, 59, 62, and 63.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 33-40, 43-54, 58, 59, 62, and 63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 has been amended to recite “the at least one contrast color is positioned at the first side edge and extends to and along the first side edge for the entire length of the carpet tile from the first end edge to the second end edge; and the at least one contrast color extends inwardly from the first side edge toward the second side edge of the carpet tile.”  Said recitation is indefinite because it is unclear how the contrast color that is already limited to being positioned at the first side edge can extend to said first side edge.  In other words, it is unclear how something can extend from location X to said location X.  Conventionally, something extends from a point or location X to point or location Y, wherein Y is spatially distant from X (e.g., contrast color extends inwardly from first side edge (X) toward the second side edge (Y)). Therefore, claim 33 is rejected as being indefinite.  Independent claims 37 and 59 are similarly rejected.  Claims 34-36, 38-40, 43-54, 58, 62, and 63 are also rejected for their dependency thereupon.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 33-40, 43-54, 58, 59, and 62 stand rejected under 35 U.S.C. 103(a) as being unpatentable over “Carpet Tile’s Commercial Landscape – Feb 2011,” by Darius Helm and/or “21 Ways to Arrange Carpet Tiles Like a Pro,” B. Harris in view of US 2009/0304974 issued to Tick et al., as set forth in section 7 of the last Office action (Non-Final Rejection mailed November 23, 2022).  
Applicant has amended independent claims 33, 37, and 59 from “the at least one contrast color extends along the first side edge” to “the at least one contrast color is positioned at the first side edge and extends to and along the first side edge for the entire length of the carpet tile from the first end edge to the second end edge.”  Applicant argues (Remarks, page 12, last paragraph and page 13, 1st paragraph) said claim amendment distinguishes the present invention from Tick’s example shown in Figure 1A.  Specifically, applicant argues Figure 1A depicts zone 108 (i.e., applicant’s contrast pattern of stripes of a contrasting color intermixed with a background pattern having a different color) having a background color stripe at the left starting edge (i.e., the first side edge) of the tile, instead of a contrast color stripe as encompassed by the amended claim.  While said claim amendment is indefinite, as set forth above, and thus is not necessarily commensurate in scope with applicant’s argument, said amendment and arguments are insufficient to overcome the standing rejection.  In particular, assuming said amendment is limited according to applicant’s arguments, the invention of Tick is not limited to the exemplary embodiment of Figure 1A.   It would certainly have been obvious to one of ordinary skill in the art to alternate the background color stripe and contrast color stripe starting with a contrast color stripe at the carpet edge rather than the background color stripe as shown in Figure 1A.  Such a modification is merely an aesthetic design choice.  It has been held that matters relating to ornamentation only which have no mechanical function cannot serve to patentably distinguish the claimed invention from the prior art.  In re Seid, 73 USPQ 431.  Therefore, said amendment is insufficient to overcome the standing rejection.  
Specifically, Helm discusses the growth of the carpet tile market in commercial and residential sectors (1st-7th paragraphs, page 1) and the merits of carpet tiles (page 2, 1st-9th paragraphs).  One of the developments spurring the growth of carpet tiles is the design thereof (page 2, 4th, 5th, and 8th paragraphs).  The design patterns of carpet tiles has developed into an art form and designers have become more conversant with the installation possibilities, including mixing and matching tiles for unique customized looks (page 2, 5th paragraph).  Additionally, Harris teaches carpet tiles have endless possibilities for creating custom designs (page 1, 1st paragraph and caption of 1st photograph).  The first tip on how to arrange carpet tiles like a pro is “Start with a patterned tile that draws you, then grab some solid color choices from it” (caption of 1st photograph).  Harris presents several examples of providing floor coverings by mixing carpet tiles having patterns (e.g., striped or geometric patterns) with non-patterned (e.g., solid color) carpet tiles (photos 1, 4, 7, 10, 17, and 18).  
Hence, it would have been obvious to one of ordinary skill in the art to select any particular known carpet tiles to mix and match with any other known carpet tiles to create a one-of-a-kind floor covering. For example, as suggested by Harris, one could start with an aesthetically pleasing patterned carpet tile, such as any one of Tick’s A, B, or C tiles, having the claimed first portion of a background pattern and a second portion of a contrast pattern intermixed with a portion of the background pattern (i.e., a plurality of substantially similar carpet tiles).  Then, one could mix in some solid color carpet tiles (i.e., differently patterned carpet tile having a uniform face pattern) and install the carpet tiles in any desired arrangement to create a customized floor covering having a desired design.  Such a modification would have yielded predictable results to the skilled artisan (i.e., create a unique carpet to achieve a desired aesthetic for a particular room).  
Tick discloses a modular textile system comprising a plurality of distinct, but coordinating tiles (abstract).  Each tile includes at least one design zone, wherein at least two of the distinct tiles include at least one design zone having substantially similar or the same composition (abstract and section [0004]).  The textile tiles are preferably carpet tiles wherein the design zone comprises a particular set of design elements, features, and/or parameters, including yarn type (e.g., color, luster, twist, number of plies, dye type, etc.), number of distinct yarn types, tufting specifications or parameters (e.g., texture, pattern, motif, pile height, presence of accent elements, etc.), and/or any other suitable design element, feature, and/or parameter (section [0004]).  The tiles may be installed or arranged in any manner desired by the user, without being required to match a pattern along seams or to align the tiles in a specific direction (section [0004]).  Although the invention is discussed with respect to tufted textiles, other textile constructions are suitable (section [0008]).  
In particular, the carpet tiles comprise a first dimension L (length) and a second dimension W (width) (section [0023]).  The modular carpet system comprises at least first, second, and third carpet tiles (102, 104, 106), each including a plurality of design zones (108, 110, 112a, 112b, 114, 116a, 116b, 118, 120, 122) extending along a first dimension L of the tile (sections [0005] and [0023] and Figure 1).  Each design zone has a length substantially equal to the length of the tile and a width Z comprising only a portion of W (section [0023] and Figure 1).  Each of the design zones has a particular set of visual and/or tactile characteristics (i.e., sensory characteristics) resulting from the selected combination of design elements, features, and/or parameters (section [0024]).  Each of said plurality of design zones has a differing width Z (section [0025] and [0026]).  Figure 1 can be interpreted as design zones 112a, 116a and 120 comprising a first portion having a background pattern.  Figure 1 also shows at least design zones 108, 112b, and 116b as comprising a second portion having a contrast pattern adjoining and extending along a selected (i.e., left) side edge and having widths within the ratio range claimed by applicant.  
Each of tiles 102, 104, 106 may include two or more design zones having distinct compositions, substantially similar compositions, identical composition, or a combination thereof (section [0025]).  The differences between design zones may be subtle or prominent depending on the desired overall aesthetic effect (section [0025]).  A plurality of tiles 102, 104, and 106 may be installed in a variety of orientations, all which appear to be non-directional or randomly oriented but harmonious and aesthetically pleasing (sections [0030] and [0031]).  The design zones may comprise various colors and design elements or motifs (section [0040]) and Figures 1A, 2A, 3A, and 4A).  In one embodiment, the background of design zones 208, 210, 212, 214, 216, 218, 220, and 222 comprise various shades of brown (e.g., majority color and minority color), while the motif 234 (i.e., plurality of rectangles and squares, some overlapping) of design zone 212 comprises a contrasting color (e.g., red) (i.e., contrast pattern intermixed with a portion of the background pattern) (section [0040] and Figures 2A and 2B).  In another embodiment, one design zone comprises a background color and motifs comprising various shades of purple, while another design zone also comprises shades of purple so as to provide continuity (section [0043]).  Design elements may be tufted into the carpet by adjusting tuft heights of different colored yarns to produce color variants (section [0043]).  Each design zone may also comprise an additional design element such as an accent band, stripe, pair of parallel lines, squiggle, scroll, wave, curve, or any other suitable shape (sections [0045] and [0046] and Figure 2).  For example, one design zone may comprise a background color, while another coordinating design zone comprises said background color plus a contrasting design element such as accent stripes (i.e., contrast pattern intermixed with a portion of the background pattern) (section [0051]).  Hence, said design zones are different, but substantially similar to coordinate the tiles (section [0051]).  
Figure 2B shows a pair of parallel lines 246 and 248 extending along the warp axis and along the length of the tile between opposite end edges.  Figure 1B shows tiles arranged in a quarter turn installation (i.e., side edge of first tile abutting end edge of second tile).  Figure 1C shows at least tiles abutting with adjacent patterns in the second tile row (e.g., selected side edge of first tile A abuts selected side edge of second tile B).  Figure 1C also shows tiles abutting with patterns spaced apart in first and third tile rows (e.g., selected side edge of first tile A spaced apart from selected side edge of second tile B).   
The reference clearly teaches multiple colors and patterns can be employed to create the various design zones.  See sections [0004], [0024], [0025], [0040], and [0043]).   In another embodiment shown in Figure 3A and 3B, the first portion background pattern 312a may comprise a background 336 tufted of yarns of a purple color and another color and a motif 334 of a purple color (section [0043]).  Second portion 308 along the left edge of tile 302a may comprise a striped pattern comprising a background as in pattern 312a and stripes of a contrasting color (Figures 3A and 3B).  
Thus, the Tick reference clearly teaches a plurality of carpet tiles for forming a floor covering, said tiles comprising at least two design zones (i.e., applicant’s first and second portions), wherein one design zone is oriented along the entire length of a side edge and extends inwardly to a specified width within the ratio range claimed by applicant (see at least Figures 1A and 2B), which correlates to applicant’s claimed side edge-oriented contrast pattern region.  Tick also teaches the various design zones may share the same background (i.e., background pattern), wherein one design zone differs by adding a design feature or motif of a contrasting color (see at least sections [0040] and [0051] and zones 108, 208, and 308).  
Hence, the Tick reference encompasses two design zones wherein one zone comprises a background pattern and the other zone comprises a contrast pattern intermixed with a portion of said background pattern and, having the recited colors and widths and oriented on the tile at a side edge as presently claimed by applicant.  Specifically, the Tick reference teaches embodiments wherein a contrast pattern (e.g., stripes intermixed with a background pattern), wherein within the contrast pattern, the contrasting color of the stripes extend along a first side edge (i.e., left edge in figures) for the entire length of the carpet tile and said colored stripes extend inward from said first side edge towards the second side edge.  See, for example, zone 108 (i.e., a contrast pattern of stripes of a contrasting color intermixed with a background pattern having a different color) and zone 112a comprising said background pattern of tile 102 in Figure 1A.  While Figure 1A depicts zone 108 having a background color stripe at the left starting edge (i.e., the first side edge) of the tile, instead of a contrast color stripe as encompassed by the amended claim, it would have been obvious to one of ordinary skill in the art at the time of the invention to alternate the background color stripe and contrast color stripe starting with a contrast color stripe at the carpet edge rather than the background color stripe as shown in Figure 1A.  Such a modification is merely an aesthetic design choice.  It has been held that matters relating to ornamentation only which have no mechanical function cannot serve to patentably distinguish the claimed invention from the prior art.  In re Seid, 73 USPQ 431.  
Note applicant’s limitation to “a plurality of substantially similar flooring tiles” is met by the teaching of Tick in that the carpet installations exemplified in at least Figures 1B and 1C comprise three identical carpet tiles (e.g., carpet tile A).  Hence, as suggested by Harris, it would have been obvious to one of ordinary skill in the art to select any one of Tick’s A, B, or C tiles or any design modification thereof, having the claimed first portion of a background pattern and a second portion of a contrast pattern intermixed with a portion of the background pattern (i.e., a plurality of substantially similar carpet tiles).  Then, one could mix in some known other commercially available carpet tiles (e.g., differently patterned carpet tile having a uniform face pattern) to create a customized floor covering having a desired design.  Such a modification would have yielded predictable results to the skilled artisan (i.e., create a unique carpet to achieve a desired aesthetic for a particular room).  It has been held that matters relating to ornamentation only which have no mechanical function cannot serve to patentably distinguish the claimed invention from the prior art.  In re Seid, 73 USPQ 431. Therefore, claims 33-40, 43-54, 59, and 62 stand rejected as being obvious over the cited prior art. 
Regarding claim 58, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine carpet tiles from two different colorways having substantially similar patterns to create a customized floor covering comprising mixed colorways. As the prior art teaches, there are an endless number of possibilities in mixing and matching various carpet tile patterns and colors. Furthermore, selection of color is deemed to be a design feature without any mechanical function.  It has been held that matters relating to ornamentation only which have no mechanical function cannot serve to patentably distinguish the claimed invention from the prior art.  In re Seid, 73 USPQ 431. Hence, claim 58 also stands rejected as being obvious over the cited prior art.
Claim 63 stands rejected under 35 U.S.C. 103(a) as being unpatentable over “Carpet Tile’s Commercial Landscape – Feb 2011,” by Darius Helm and/or “21 Ways to Arrange Carpet Tiles Like a Pro,” B. Harris in view of US 2009/0304974 issued to Tick et al., as set forth in section 8 of the last Office action.
Applicant has amended claim 63 to include the limitation “wherein the plurality of substantially parallel stripes comprises stripes having different lengths moving inwardly from the first side edge toward the second side edge of the carpet tile.”  While the Tick reference exemplifies stripes oriented in a direction (i.e., vertically as shown in Figure 1A) opposite to that as claimed (i.e., horizontally as shown in Figure 2), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the orientation of the stripes as a matter of choice to create an aesthetically appealing design.  Additionally, it would have been obvious to one of ordinary skill in the art to vary the length of the stripes in order to create a new aesthetic design.  Tick states, “It will be noted that the number of zones, arrangement of zones, width of each zone, and so on, may vary in each embodiment, and that the illustrated embodiments are not intended to be limiting in any manner” (section [0039]).  Additionally, the reference teaches “all matter contained in the above description or shown in the accompanying drawings shall be interpreted as illustrative only and is not intended nor is to be construed to limit or otherwise to exclude any such other embodiments, adaptations, variations, modifications, and equivalent arrangements of the present invention” (section [0075]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design zones, design elements and motifs, lengths and orientations of patterns, and background and contrasting colors of the embodiments depicted in the Tick figures to achieve a desired aesthetic. It has been held that matters relating to ornamentation only which have no mechanical function cannot serve to patentably distinguish the claimed invention from the prior art.  In re Seid, 73 USPQ 431.  Such a modification would have yielded predictable results to the skilled artisan (e.g., a wide range of aesthetically pleasing designs for carpet tiles).  Therefore, claim 63 stands rejected as being obvious over the cited prior art. 


Response to Arguments
Applicant’s arguments filed with the amendment have been fully considered but they are not persuasive.
As noted above, applicant argues (Remarks, page 12, last paragraph and page 13, 1st paragraph) the amendment to claims 33, 37, and 59 distinguishes the present invention from Tick’s example shown in Figure 1A.  Specifically, applicant argues Figure 1A depicts zone 108 (i.e., applicant’s contrast pattern of stripes of a contrasting color intermixed with a background pattern having a different color) having a background color stripe at the left starting edge (i.e., the first side edge) of the tile, instead of a contrast color stripe as encompassed by the amended claim.  While said claim amendment is indefinite, as set forth above, and thus is not necessarily commensurate in scope with applicant’s argument, said amendment and arguments are insufficient to overcome the standing rejection.  In particular, assuming said amendment is limited according to applicant’s arguments, the invention of Tick is not limited to the exemplary embodiment of Figure 1A.  Tick states, “It will be noted that the number of zones, arrangement of zones, width of each zone, and so on, may vary in each embodiment, and that the illustrated embodiments are not intended to be limiting in any manner” (section [0039]).  Additionally, the reference teaches “all matter contained in the above description or shown in the accompanying drawings shall be interpreted as illustrative only and is not intended nor is to be construed to limit or otherwise to exclude any such other embodiments, adaptations, variations, modifications, and equivalent arrangements of the present invention” (section [0075]).  Hence, it would certainly have been obvious to one of ordinary skill in the art to alternate the background color stripe and contrast color stripe starting with a contrast color stripe at the carpet edge rather than the background color stripe as shown in Figure 1A.  Such a modification is merely an aesthetic design choice.  It has been held that matters relating to ornamentation only which have no mechanical function cannot serve to patentably distinguish the claimed invention from the prior art.  In re Seid, 73 USPQ 431.  Therefore, said argument is insufficient to overcome the standing rejections.  
Applicant also argues the claimed contrast pattern intermixed with the background pattern located along a first side edge and extending inwardly therefrom “serves the functional purpose of highlighting the location of the side edge” (Remarks, paragraph spanning pages 11-12).  Applicant asserts this is different from other carpet tile designs in which the tile edges are “hidden or deemphasized to permit formation of a consistent pattern regardless of orientation of the tiles” (Remarks, paragraph spanning pages 11-12) (e.g., carpet tiles mimicking a broadloom carpet).  This argument is unpersuasive since Tick teaches the following: 
[0002] Modular textile systems, for example, carpet tiles, have been used in many floor covering applications due to their ease of installation. Some carpet tiles are designed with small and/or busy patterns to try to obscure the seams between adjacent installed tiles in an effort to have the resulting installation seem to resemble or mimic a broadloom carpet installation. In contrast, solids and more simple or classic design elements often are avoided, since such design elements tend to emphasize the modular nature of the carpet tile.

[0003] As such, there remains a need for a textile system that does not seek to mimic the appearance of a broadloom carpet installation and, instead, allows the designer and/or installer the freedom to create any desired overall pattern or aesthetic without being restricted to a particular arrangement of tiles or alignment of a pattern along seams. As a result, more simple patterns and/or solids may be used if desired.

In other words, hiding or deemphasizing tile seams is not an objective of the Tick invention.  Thus, the designs of Tick may also have the functional purpose of highlighting the location of side edge to allow for creation of “any desired overall pattern or aesthetic.” Therefore, applicant’s argument is found unpersuasive and the above rejections stand.  


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        June 1, 2022